J. S06041/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :      IN THE SUPERIOR COURT OF
                                            :           PENNSYLVANIA
                            Appellee        :
                                            :
                    v.                      :
                                            :
TARON K. COLEMAN,                           :
                                            :
                            Appellant       :      No. 1063 EDA 2014


               Appeal from the Judgment of Sentence May 6, 2011
              In the Court of Common Pleas of Philadelphia County
                Criminal Division No(s).: CP-51-CR-0006681-2010

BEFORE: BENDER, P.J.E., LAZARUS, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                      FILED FEBRUARY 13, 2015

        Appellant, Taron K. Coleman, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas following his open

plea of guilty to third-degree murder.1         He challenges the discretionary

aspects of his sentence of twelve to thirty years’ imprisonment. We affirm.

        We adopt the facts and procedural history set forth in the trial court’s

decision.    See Trial Ct. Op., 8/6/14, at 1-2, 4.    After the Post Conviction

Relief Act2 (“PCRA”) court reinstated Appellant’s direct appeal rights,



*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 2502(c).
2
    42 Pa.C.S. §§ 9541-9546.
J. S06041/15


Appellant timely appealed and timely filed a court-ordered Pa.R.A.P. 1925(b)

statement.

      Appellant raises the following issue:

         Is [A]ppellant entitled to a remand for resentencing since
         the sentence imposed by the trial court is excessive,
         unreasonable and not reflect of [A]ppellant’s character,
         history and condition?

Appellant’s Brief at 4. For his sole issue, Appellant contends the trial court

failed to consider his character, placed undue emphasis on the seriousness

of the offense, and did not satisfy the sentencing factors. We hold Appellant

is due no relief.

        This Court has stated that

             [c]hallenges to the discretionary aspects of
             sentencing do not entitle an appellant to appellate
             review as of right. Prior to reaching the merits of a
             discretionary sentencing issue:

                [W]e conduct a four part analysis to
                determine: (1) whether appellant has filed a
                timely notice of appeal, see Pa.R.A.P. 902 and
                903; (2) whether the issue was properly
                preserved at sentencing or in a motion to
                reconsider    and     modify    sentence,    see
                Pa.R.Crim.P. [720]; (3) whether appellant’s
                brief has a fatal defect, Pa.R.A.P. 2119(f); and
                (4) whether there is a substantial question that
                the sentence appealed from is not appropriate
                under the Sentencing Code, 42 Pa.C.S.A. §
                9781(b).

         Objections to the discretionary aspects of a sentence are
         generally waived if they are not raised at the sentencing
         hearing or raised in a motion to modify the sentence
         imposed at that hearing.



                                     -2-
J. S06041/15


Commonwealth v. Evans, 901 A.2d 528, 533-34 (Pa. Super. 2006) (some

citations and punctuation omitted).

         [T]he Rule 2119(f) statement must specify where the
         sentence falls in relation to the sentencing guidelines and
         what particular provision of the Code is violated (e.g., the
         sentence is outside the guidelines and the court did not
         offer any reasons either on the record or in writing, or
         double-counted factors already considered). Similarly, the
         Rule 2119(f) statement must specify what fundamental
         norm the sentence violates and the manner in which it
         violates that norm . . . .

Commonwealth v. Googins, 748 A.2d 721, 727 (Pa. Super. 2000) (en

banc).   “Our inquiry must focus on the reasons for which the appeal is

sought, in contrast to the facts underlying the appeal, which are necessary

only to decide the appeal on the merits.” Id. at 727.

      Instantly, Appellant timely appealed, preserved his issue in his post-

sentence motion, and included a Pa.R.A.P. 2119(f) statement in his brief.

See Evans, 901 A.2d at 533. Appellant’s Rule 2119(f) statement complies

with Googins as it contends his sentence was disproportionate and not

individualized to the circumstances.     Appellant has raised a substantial

question by asserting that his sentence was contrary to the fundamental

norms underlying the sentencing process. See Googins, 748 A.2d at 727.

Accordingly, we examine the merits.

      After careful review of the record, the parties’ briefs, and the opinion

of the Honorable Steven R. Geroff, we affirm on the basis of the trial court’s

opinion. See Trial Ct. Op. at 1-3 (holding Appellant’s prior record, multiple



                                      -3-
J. S06041/15


arrests while on probation, similarity to prior offense, five infractions while

incarcerated, and results of presentencing investigation report justified

sentence). Accordingly, we affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/13/2015




                                     -4-
                                                                                       Circulated 02/03/2015 04:12 PM




                        IN THE COURT OF COMMON PLEAS
                     FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                        TRIAL DIVISION - CRIMINAL SECTION


 COMMONWEALTH OF                                             CP-S1-CR-0006681-2010
 PENNSYLVANIA


        vs.

                                                             SUPERIOR COURT
TARON COLEMAN                                                NO. 1063 EDA 2014


                    FILED                                           CP-51-CR-0006681-2010 Comm.
                                                                                        Opinion
                                                                                                  v. Coleman, Taron K


                     AUG-062014               OPINION

               .Criminal Appeals Unit                                    1111111111111111111111111
                                                                                  7182655751
              First Judicial District of PA
GEROFF,J.                                                    AUGUST 6, 2014



I. PROCEDURAL HISTORY

        On March 8, 2011, Defendant entered into an open guilty plea to murder of the third

degree. On May 6, 2011, Defendant was sentenced to a term of incarceration of not less than

twelve (12) and not more than thirty (30) years. On May 9, 2011, trial counsel filed a timely

motion for reconsideration of the sentence imposed. On May 19, 2011, the sentencing court

denied the motion for reconsideration. Thereafter, no direct appeal was filed.

       On February 23, 2012, Defendant filed a timely pro se PCRA petition. Janis Smarro,

Esquire was appointed to represent Defendant. On October 30, 2013, Janis Smarro filed an

amended PCRA petition raising claims of ineffective assistance of counsel. On March 20, 2014,

this court reinstated Defendant's appellate rights; Defendant filed a timely 1925 (b) statement.
                                                                               Circulated 02/03/2015 04:12 PM




 II.    ISSUE

        Defendant raises a single claim for appellate review-the sentence imposed was

unreasonable and excessive. Defendant contends that the sentence did not take into account his

character, history and condition and that the sentencing court impermissibly relied on factors

already contained within the Prior Record Score and Offense Gravity Score in arriving at the

sentence. According to Defendant, his character, history and condition warranted a sentence less

than twelve (12) years.



III.   DISCUSSION

        The right to appeal the discretionary aspects of a sentence is not absolute.

Commonwealth v. Shugars, 895 A.2d 1270, 1274-79 (Pa. Super. Ct. 2006). When a challenge to

the discretionary aspects of a sentence is raised, allowance of appeal will be granted only if the

appellate court can glean that a substantial question exists that the sentence is not appropriate

under the Sentencing Code. 42 PA. C.S.A. § 9781 (b); a "substantial question" exists as to the

propriety of the sentence where a plausible argument is proffered by the Defendant that the

sentence violates a particular provision of the Sentencing Code or is contrary to the base,

fundamental norms which underlie the sentencing scheme. Commonwealth v. Boyer, 856 A.2d

149 (Pa. Super. Ct. 2004). A sentence which is "manifestly excessive" has been held to raise a

substantial question warranting allowance of appeal. Id.     Since the challenged sentence was

within the Sentencing Guidelines, the appellate court shall affirm the sentence imposed unless

the case involves circumstances where applying the guidelines would be "clearly unreasonable."

42 PA. C.S.A. § 9781 (c)(2).

       The cOUli is vested with broad discretion in sentencing criminal defendants, because the



                                               2
                                                                                  Circulated 02/03/2015 04:12 PM




trial court is in the best position to determine the proper penalty based on the individual

circumstances of the case. Commonwealth v. Ward, 568 A.2d 1242, 1243 (Pa. 1990). The court

must follow the general principles outlined in the Sentencing Code that the sentence imposed

should call for confinement consistent with: (l) the protection of the public; (2) the gravity of the

offense as it relates to the impact on the life of the victim and the community; and (3) the

rehabilitative needs of the defendant. 42 PA. C.S.A. § 9721 (b). The Sentencing Guidelines are

not mandatory, and the trial court retains broad discretion in sentencing matters and may

sentence outside the Guidelines should the individualized facts and circumstances require. 42 PA.

C.S.A. § 9721(b); Commonwealth v. Ellis, 700 A.2d 948,958 (Pa. Super. Ct. 1997).

        Where a sentence is within the standard range of the Guidelines, the law in this

jurisdiction views the sentence as appropriate. Commonwealth v. Cruz-Centeno, 668 A.2d 536

(Pa. Super. Ct. 1995) (stating that the combination of PSI and standard range sentence, absent

more, cannot be considered excessive or unreasonable). An allegation that a sentencing court

failed to consider certain mitigating factors generally does not necessarily raise a substantial

question warranting appellate review. Commonwealth v. McNabb, 819 A.2d 54, 57 (Pa. Super.

Ct. 2003). When imposing a sentence, a court is required to consider the particular circumstances

of the offense and the character of the defendant. Commonwealth v. Moury, 992 A.2d 162,171-

72 (Pa. Super. Ct. 2010). The character of the Defendant incorporates such factors as his prior

criminal record, age, personal characteristics, and potential for rehabilitation, all of which should

be weighed in the calculus to reach an appropriate sentence; when the court had the benefit of a

Pre-Sentence Investigation Report, it is presumed that the court was aware of relevant

information contained within and weighed those considerations along with any mitigating

circumstances. Commonwealth v. Ellis, 700 A.2d 948 (Pa. Super. Ct. 1997). Those who corne



                                                 3
                                                                                 Circulated 02/03/2015 04:12 PM




 with a pattern of serious conduct are to be judged more harshly than those whose conduct

evidences no such pattern. Commonwealth v. Phillips, 492 A.2d 55 (Pa. Super. Ct. 1985). When

a prior record score does not adequately represent Defendant's criminal background, both the

Sentencing Guidelines and case law authorize the court to consider unprosecuted criminal

conduct. Commonwealth v. P.L.s., 894 A.2d 120,131 (Pa. Super. Ct. 2006).

        The facts in this case are not in dispute. On the night in question, the Defendant's brother

was f()1'cibly removed from his home and beaten. In response, the Defendant took to the streets

with a weapon; he threatened to shoot anyone who did not get off the streets and return to their

homes. Rasheed Farrell unwarily walked into the center of the commotion on the streets and did

not hear the Defendant's rants. The Defendant shot and killed Mr. Farrell, a person uncOlmected

to the incident involving Defendant's brother; Mr. Farrell's death was a by-product of the

Defendant's uncontrollable anger and Mr. Farrell's presence at that point in time where

Defendant sought to wage war on anyone in his sights. The Defendant fired four shots, all of

which struck Mr. Farrell. (N.T. 05/06/2011, pp. 7-8, 19-20).

       Defendant had a prior record score of one (1) and the offense gravity score was fourteen

(14). The Sentencing Guidelines called for a minimum sentence between 8Yz to 20 years.

Defendant was sentenced to a term of not less thm1 12 years and not more th,m 30 years in

prison. (N.T. 05/06/2011, pp. 6,24).

       A presentence investigation report (PSI) was ordered. The PSI stated that the Defendant's

formidable years were mired in a very dysfunctional environment-his mother was addicted to

drugs, his father was in m1d out of prison for drug convictions, m1d a history of domestic violence

existed between his mother and his mother's boyfriend. (N.T. 05/06/2011, pp. 4-6).

       The mental health report stated that the Defendant, then 23 years old, had been on his



                                                4
                                                                                Circulated 02/03/2015 04:12 PM




own since he was fourteen. The Defendant is unmarried even though he has three (3) confirmed

children with two women and possibly a fOUlih child with another female; there is also a history

of domestic violence with one of the females with whom he was involved. Defendant dropped

out of high school in the tenth grade, attended special classes for students with learning

disabilities and emotional disturbances while in school, and was determined to have a second

grade reading level when tested in the tenth grade.       According to the mental health exam,

Defendant has deficiencies in short- and long-term memory and has developed emotional

solutions when placed under stress. (N. T. 05/06/2011, pp. 4-6).

        Defendant's ability to abide by societal norms is speckled and suspect; notwithstanding

the two convictions incorporated into the prior record score, Defendant has had multiple arrests

tmd was on probation when the instant offense was committed. After the instant crime was

committed, Defendant was charged with VUFA and subsequently pled guilty, a conviction which

is not represented in the prior record score. The incident surroUllding the VUF A conviction

camlot be discounted; in a fashion exactly like the incident in the case sub judice, Defendant took

to the streets, yelling and screaming for people to vacate while waving and pointing a weapon at

bystanders. The only difference between the two cases is the result. FurthelIDore, even after

killing Mr. Fanell, Defendant engaged in the same f                                                                                Circulated 02/03/2015 04:12 PM




 habit started when he was 12 years old. (N.T. 05/06/2011, pp. 20-21).

        The gravity of the offense to the victim and the public cannot be overstated. Defendant's

 anger was obvious and apparent, but the manner which he addressed his feelings was to wage a

 war against anyone on the street while waving around a fireaml to conmland control.

 Defendant's anger found focus on one innocent bystander who ventured into the public area

Defendant had commandeered as his own. Most notably, Defendant's anger was not focused on

anyone individual or group of people; it was intended to quell his own internal distress by

placing the entire popUlation in that area under his game of Russian roulette.          No one in

particular was the focus of Defendant's venom; every person in the area was given [ill equal

opportunity to suffer the fate that befell Mr. Fanell.

        Likewise, Defendant's character and conduct required a sentence which would balance

the public interest in protection and the Defendant's rehabilitative needs. The foregoing instances

of uncharged and/or unscored conduct p01iray an image of the Defend,illt who addresses his own

internal anger with weapons and public displays used to instill fear. After the instant murder,

Defendant took to the streets again, ranting in public and waving a weapon. Petitioner's prior

convictions along with the murder before the sentencing court did nothing to rehabilitate the

Defendant to change his ways. In prison, Defendant has sought out redress in five noted

infractions through the use of weapons and fighting.

       Defendant contends that his character, history                                                                                 Circulated 02/03/2015 04:12 PM




age,   t~tmily   history, education and remorse are factors which may explain why the Defendant

chose the avenue he pursued at certain times, but it clearly does not explain why he has chosen

that same modus operandi both        repeated~y   and consistently.   Both unscored and uncharged

crimes are permissible factors which the court may consider when choosing the appropriate

sentence; by definition, unscored [md uncharged criminal conduct m'e offenses which cannot be

incOJporated in a Prior Record Score. Even more troublesome is the fact that the Defendmlt,

after murdering Mr. Farrell, engaged in the same conduct, only to stop short of murder in this

subsequent event; it seems fm' from likely that the Defendant's engagements with the criminal

justice system have imbued any level of rehabilitation which the Criminal and Sentencing Codes

seek to impress upon the Defendant.

         This coilli firmly believes that the sentencing court did not abuse its discretion; the

sentencing court found a sentence which transmitted the severity of the Defendmlt's conduct

while also allowing the Defendant to utilize the numerous opportunities for education [md

rehabilitation available in the state prison system.




                                                              BY THE COURT,




                                                              STEVEN R. GEROFF,




                                                  7